Citation Nr: 1640543	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  03-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right knee injury, status post lateral meniscectomy, currently evaluated as 30 percent disabling (right knee residuals).

2.  Entitlement to an increased rating for right knee synovitis, status post arthroscopic surgeries, with arthritis, currently evaluated as 10 percent disabling (right knee synovitis).

3.  Entitlement to an effective date earlier than April 24, 2009, for the grant of service connection for lumbar strain with degenerative arthritis (low back disability).

4.  Entitlement to an effective date earlier than April 24, 2009, for the grant of service connection for degenerative joint disease right hip (right hip disability).  

5.  Entitlement to an effective date earlier than April 24, 2009, for the grant of service connection for degenerative joint disease, left hip, (left hip disability).  

6.  Entitlement to an effective date earlier than April 24, 2009, for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from March 30, 1979, to July 13, 1979, and with the Army National Guard from March 8, 1980, to March 9, 1980.  He also served with the Kansas Army National Guard on inactive duty training from June 5, 1982, to June 19, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before a Decision Review Officer (DRO) in October 2003 and a copy of that transcript is of record. 

In September 2005, September 2008, December 2011, and August 2013, the Board, in relevant part, remanded the issues of an increased rating for right knee residuals and right knee synovitis for further development.   

The Board notes that after the most recent December 2015 supplemental statement of the case, in June 2016, the Veteran's representative submitted additional evidence in support of an earlier effective date for TDIU.  However, as the substantive appeal for this issue was received after February 2, 2013, he is presumed to have waived AOJ review of such evidence.  38 U.S.C.A. § 7105 (as amended, effective February 2, 2013).  There is also no written request for review by the AOJ.  Id.  Additionally, the issue of entitlement to a TDIU is being remanded below and the newly submitted evidence will be considered on remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims reveals VA treatment records dated September 2009 to December 2015.  

The issues of entitlement to increased ratings for right knee residuals and right knee synovitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 24, 2009, the Veteran filed an informal claim for entitlement to service connection for back and hip pain secondary to his bilateral knee disabilities.  

2.  No communication received prior to April 24, 2009, can be reasonably construed as a claim for entitlement to service connection for a back or bilateral hip disability.   


CONCLUSIONS OF LAW

1.  The criteria for effective date earlier than April 24, 2009, for the grant of service connection for a low back disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for effective date earlier than April 24, 2009, for the grant of service connection for a right hip disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for effective date earlier than April 24, 2009, for the grant of service connection for a left hip disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  The Veteran's claim for an earlier effective date arises from a disagreement with the initial date that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, it appears that all known, relevant and available records have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he is entitled to an earlier effective date for his low back disability and right and left hip disabilities.  On the January 2014 notice of disagreement, the Veteran's representative asserted that the proper effective date is September 24, 2008, the date of a private treatment record relating the Veteran's low back disability and bilateral hip disabilities to his service-connected bilateral knee disabilities.  On the November 2014 VA Form 9, the Veteran's representative asserted that an effective date of November 29, 2001 was warranted under 38 C.F.R. § 3.156(b).  In a March 2015 statement, the Veteran's representative again asserted that the proper effective date is September 24, 2008.  

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110 (West 2014)

The pertinent regulation provides that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).  

Here, the Veteran filed a claim, in relevant part, for entitlement to service connection for back pain and bilateral hip pain on April 24, 2009.  A January 2013 rating decision granted service connection for the Veteran's right and left hip disabilities.  A May 2013 rating decision granted service connection for the Veteran's low back disability.  A December 2013 rating decision assigned the effective date of April 24, 2009, for all the disabilities.  

The Board notes that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015).  In this regards, the Board finds that no other correspondence or communication received by the VA before April 24, 2009, can be reasonably construed as an intent to file a formal or informal claim for VA benefits for a low back disability or a bilateral hip disability.  

It is further noted that, a report of examination or hospitalization will be accepted as an informal claim for benefits.  See 38 C.F.R. § 3.157 (in effect prior to March 24, 2015).  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157 (b).  Moreover, the September 2008 private treatment record that related the Veteran's low back and bilateral hip disabilities to his service-connected bilateral knee disabilities was received on April 24, 2009.  Therefore, the Board must find that the appropriate date of claim is April 24, 2009.  

In regard to the date entitlement arose, the Board notes that medical records dated prior to April 2009 show that the Veteran was treated for back pain and bilateral hip pain.  However, the September 24, 2008, private treatment record was the first to provide competent and credible evidence relating the Veteran's low back disability and bilateral hip disabilities to his service-connected bilateral knee disabilities.  Therefore, the Board finds that the date entitlement arose is September 24, 2008.  

The Board again notes that the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  In applying the regulation to the facts of this case, the date entitlement arose was September 24, 2008, and the date of claim was April 24, 2009.  Here the date of claim is later than the date entitlement arose and therefore, April 24, 2009 is the appropriate effective date for the grant of service connection for the Veteran's low back disability, right hip disability and left hip disability.  

The Board acknowledges the representative's assertions that the effective date should be November 29, 2001, under 38 C.F.R. § 3.156(b).  However, the Veteran did not file a claim for a low back or bilateral hip disability on November 29, 2001.  Instead, the claim was for increased ratings for his service-connected bilateral knee disabilities.  Therefore, November 29, 2001, is not a proper effective date for these issues as the November 29, 2001, communication did not show intent by the Veteran to file a claim for VA benefits for a low back or bilateral hip disability.  Additionally, the first rating decision that addressed service connection for the Veteran's low back and bilateral hip disability was dated August 2009, after the effective date for the grant of service connection.  Therefore, 38 C.F.R. § 3.156(b) is not applicable in regards to determining the proper effective date for the grant of service connection for these issues.  

The Board also acknowledges the representatives assertions that the effective date should be September 24, 2008.  However, as explained above, the proper effective date according to the relevant statutes and regulations is April 24, 2009.  

In sum, the presently assigned effective date of April 24, 2009, is appropriate and there is no basis for an award of service connection for a low back disability, a right hip disability or a left hip disability prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than April 24, 2009, for the grant of service connection for a low back disability is denied.

Entitlement to an effective date earlier than April 24, 2009, for the grant of service connection for a right hip disability is denied.

Entitlement to an effective date earlier than April 24, 2009, for the grant of service connection for a left hip disability is denied.


REMAND

Right Knee Disabilities

The Veteran contends that his right knee disabilities are more severe than reflected in his current disability ratings.  The Veteran also contends that he is entitled to a separate 10 percent rating for his right knee arthritis.  

In Correia v. McDonald, 28 Vet.App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  In this case, the VA examinations of record do not comply with Correia.  The Board acknowledges that the Veteran's right knee residuals are rated under a diagnostic code that does not contemplate range of motion.  However, in order to obtain a full disability picture of the Veteran's right knee, the Board finds that a remand is necessary to afford the Veteran another VA examination.  

TDIU

The Veteran contends that he is entitled to a TDIU on an extraschedular basis from September 16, 2002, the Veteran's last day of more than marginal employment, to April 24, 2009, the day the Veteran met the criteria for a TDIU on a schedular basis.  

The Board notes that the Veteran filed a claim for TDIU on April 24, 2009, and the claim was granted in a December 2013 rating decision, effective April 24, 2009.  However, as noted above, the Veteran filed a claim for an increased rating for his service-connected bilateral knee disabilities on November 29, 2001.  As the issue of an increased rating for the Veteran's right knee disabilities is still before the Board, the Veteran may be entitled to a TDIU prior to April 24, 2009, under Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this regards, in a May 2006 statement, a private Vocational Specialist concluded, in sum, that the Veteran has been unemployable since 2002 based on his review of the records.  The specialist concluded that in 2002, the symptoms of the Veteran's right and left knee service-connected disabilities became so severe that he could no longer maintain regular attendance at work or adequately perform his job duties.  The specialist also concluded that the Veteran has been unable to engage in any type of substantial gainful employment, including sedentary employment, since 2002.  The specialist also noted that the Veteran has marginal earnings from 2003 to 2006, reflecting his inability to secure and follow substantially gainful occupation due to the severity of his right and left knee service-connected disabilities.  The Board finds that this statement suggest that the Veteran is unable to obtain substantially gainful employment, at least in part, due to his service-connected right knee.  

The Board again notes that prior to April 24, 2009, the Veteran did not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2015).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R, § 4.16 (b) (2015).  Therefore, rating boards should submit to the Director of Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id.  The Board also notes that it lacks the authority to grant a TDIU on an extraschedular basis.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Anderson v. Shinseki, 22 Vet. App. 423 (2009).  Rather, the Board must first refer the claim to the Director of VA's Compensation Service.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Schedule a new examination to evaluate the severity of his right knee residuals and right knee synovitis.  The claims folder must be made available to and reviewed by the examiner.  

All indicated studies, including x-rays should be performed and the examiner should discuss the severity and symptomatology of the Veteran's right knee disabilities.  The proper Disability Benefits Questionnaire should be completed.  

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. If after readjudicating the claims, the Veteran still does not meet the percentage requirements of 38 C.F.R. § 4.16 (a) for the period of November 29, 2001 to April 24, 2009, refer the TDIU claim to the Director of VA's Compensation for consideration of an extraschedular TDIU in accordance with 38 C.F.R. § 4.16 (b) (2015).  

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


